Title: Thomas-François Dalibard: Report of an Experiment with Lightning, 13 May 1752
From: Dalibard, Thomas-François
To: 


In “Opinions and Conjectures,” July 29, 1750, Franklin made the first public suggestion by any investigator that the electrical nature of lightning could be proved experimentally. The printing of this paper in Experiments and Observations, April 1751, made the suggestion available to all British electricians, but none of them was sufficiently impressed to attempt the experiment. After Dalibard had translated and published the Franklin pamphlet in Paris in February 1752, he and Delor separately undertook for the first time to carry out the suggestion. Dalibard’s efforts met with success on May 10, 1752, as he reported in a long memoir to the French Academy of Sciences three days later. The importance of his achievement, and that of Delor, which followed on May 18, was recognized at once in France, and the news was promptly sent to England.

Dalibard printed his report in the second edition of his translation of Experiments and Observations, 1756. He stated in the “Avertissement” that he had sent a copy of the report to Franklin; “il en fut charmé et m’envoya avec sa réponse, son premier supplément,” but unfortunately neither this exchange of letters nor any of their other early correspondence has been found. In 1773 Franklin’s French editor Barbeu Dubourg printed a long extract from the Dalibard memoir in his Oeuvres de M. Franklin and this was reprinted, without significant change, in the fifth edition of Experiments and Observations the next year. Dubourg omitted a long introductory section in which Dalibard summarized the earlier speculations on the causes of lightning and recapitulated the reasoning Franklin had presented in his letter on thundergusts to John Mitchell, April 29, 1749, as the basis for his hypothesis that clouds are electrically charged. This portion of the report is likewise omitted here. Dubourg also left out other passages in the middle and at the end of the report, but these are included here as essential parts of the narrative and of the conclusions Dalibard drew from his experiment.
 
MémoireLû à l’Académie Royale des Sciences, le 13 Mai 1752. par M.
Dalibard
Expériences et Observations sur le Tonnerre,Relatives à celles de Philadelphie.
 … En suivant la route qu’il nous a tracée, j’ai obtenu une satisfaction complette. Voici les préparatifs, le procédé et le succès.
1°. J’ai fait faire à Marly-la-Ville, situé à six lieuës de Paris, au milieu d’une belle plaine, dont le sol est fort élevé, une verge de fer ronde d’environ un pouce de diamètre, longue de quarante pieds et fort pointuë par son extrémité supérieure; pour lui ménager une pointe plus fine, je l’ai fait armer d’acier trempé et ensuite brunir, au défaut de dorure, pour la préserver de la rouille; outre cela cette verge de fer est courbée vers son extrémité inférieure en deux coudes à angles aigus quoiqu’arondis; le premier coude est éloigné de deux pieds du bout inférieur, et le second est en sens contraire à trois pieds du premier.
2°. J’ai fait planter dans un jardin trois grosses perches de vingt-huit à vingt-neuf pieds disposées en triangle, et éloignées les unes des autres d’environ huit pieds; deux de ces perches sont contre un mur, et la troisiéme est au-dedans du jardin. Pour les affermir toutes ensemble l’on a cloué sur chacune des entre-toises à vingt pieds de hauteur, et comme le grand vent agitoit encore cette espèce d’édifice, l’on a attaché au haut de chaque perche de longs cordages, qui tenant lieu d’aubans, répondent par le bas à de bons piquets fortement enfoncés en terre à plus de vingt pieds des perches.
3°. J’ai fait construire entre les deux perches voisines du mur, et adosser contre ce mur une petite guérite de bois capable de contenir un homme et une table.
4°. J’ai fait placer au milieu de la guérite une petite table d’environ un demi pied de hauteur, et sur cette table j’ai fait dresser et affermir un tabouret électrique. Ce tabouret n’est autre chose qu’une petite planche quarrée portée sur trois bouteilles à vin; il n’est fait de cette manière que pour suppléer au défaut d’un gâteau de résine qui me manquoit.
5°. Tout étant ainsi préparé, j’ai fait élever perpendiculairement la verge de fer au milieu des trois perches, et je l’ai affermie en l’attachant à chacune de ces perches avec de forts cordons de soye par deux endroits seulement. Les premiers liens sont au haut des perches environ trois pouces au-dessous de leurs extrémités supérieures: les seconds sont vers la moitié de leur hauteur. Le bout inférieur de la verge de fer est solidement appuyé sur le milieu du tabouret électrique, où j’ai fait creuser un trou propre à le recevoir.
6°. Comme il étoit important de garantir de la pluye le tabouret et les cordons de soye, parce qu’ils laisseroient passer la matière électrique s’ils étoient mouillés, j’ai pris les précautions nécessaires pour en empêcher: c’est dans cette vûe que j’ai mis mon tabouret sous la guérite, et que j’avois fait courber ma verge de fer à angles aigus, afin que l’eau qui pourroit couler le long de cette verge ne pût arriver jusques sur le tabouret. C’est aussi dans le même dessein que j’ai fait clouer sur le haut et au milieu de mes perches à trois pouces au-dessus des cordons de soye, des espèces de boëtes formées de trois petites planches d’environ 15. pouces de long, qui couvrent pardessus et par les côtés une pareille longueur des cordons de soye sans leur toucher.
Il s’agissoit de faire dans le tems de l’orage deux observations sur cette verge de fer ainsi disposée; l’une étoit de remarquer à sa pointe une aigrette lumineuse semblable à celle qu’on apperçoit à la pointe d’une aiguille, quand on l’oppose assez près d’un corps actuellement électrisé: l’autre étoit de tirer de la verge de fer des étincelles, comme on en tire du canon de fusil dans les expériences électriques. J’étois bien assuré du succès de la première de ces observations, m’étant rappellé que cette aigrette est connuë il y a deux ou trois mille ans. Les plus anciens auteurs, Homère, Aristote, Plutarque, Horace, &c. en ont parlé sous le nom d’astre d’Hélène, quand il n’en paroissoit qu’une, et sous les noms de Castor et Pollux, quand on en voyoit deux.
Il n’est point rare aux navigateurs d’appercevoir ces aigrettes lumineuses au haut des mâts, au bout des vergues, en un mot dans les endroits élevés, où il y a des pointes dressées en l’air, surtout pendant la nuit, à l’approche et dans le tems des orages; c’est ce qu’ils appellent le feu S. Elme. Outre cela un de mes amis de province m’a mandé avoir remarqué plusieurs fois dans des orages de nuit un feu follet à la pointe de la verge de fer d’une giroüette qui se trouvoit devant la fenetre de son appartement.
La certitude de cette première observation me donnoit aussi beaucoup de confiance pour la seconde; j’ose même dire que je n’étois pas moins assuré de son succès. Il me paroissoit impossible que la verge de fer étant bien isolée de tous corps non-électriques, ne donnât pas des étincelles, dès qu’elle tiroit et recevoit la matière électrique par sa pointe, mais il falloit voir ces étincelles.
Après avoir ainsi dressé toute la machine, ne pouvant pas toujours rester à la campagne pour attendre l’orage, j’ai chargé de faire les observations en mon absence un habitant du lieu, nommé Coiffier, qui a servi quatorze ans dans les dragons, et sur qui je pouvois également compter pour l’intelligence et pour l’intrépidité. Je lui avois donné toutes les instructions nécessaires, soit pour observer l’aigrette lumineuse qui devoit paroître à la pointe de la verge de fer, soit pour tirer les étincelles de cette verge avec le tenon d’un fil-d’archal que j’avois attaché au collet d’une longue fiole pour lui servir de manche, et par ce moyen le garantir des piqûures de ces étincelles qui pouroient être trop fortes.
Je lui avois encore recommandé de faire venir auprès de la machine quelques-uns de ses voisins, et même de faire avertir M. le Prieur Curé de Marly, qui m’avoit promis de s’y trouver sitôt que le tems paroîtroit disposé à l’orage.
Le Mercredi 10. Mai 1752. entre deux et trois heures après midi, mon ami Coiffier entendit un coup de tonnerre assez fort: il vole à la machine, prend la fiole avec le fil-d’archal, présente le tenon du fil à la verge, en voit sortir une petite étincelle brillante, et en entend le pétillement; il tire une seconde étincelle plus forte que la première et avec plus de bruit: il appelle ses voisins, et envoye chercher M. le Prieur: celui-ci accourt de toutes ses forces; les Paroissiens voyant la précipitation de leur Curé, s’imaginent que le pauvre Coiffier a été tué du tonnerre; l’allarme se répand dans le village: la grêle qui survient n’empêche point le troupeau de suivre son Pasteur. Cet honnête Ecclésiastique arrive près de la machine, et voyant qu’il n’y avoit point de danger, met lui-même la main à l’oeuvre, et tire de fortes étincelles. La nuée d’orage et de grêle ne fut pas plus d’un quart-d’heure à passer au zénith de notre machine, et l’on n’entendit que ce seul coup de tonnerre. Sitôt que le nuage fut passé, et qu’on ne tira plus d’étincelles de la verge de fer, M. le Prieur de Marly fit partir le sieur Coiffier lui-même pour m’apporter la lettre suivante qu’il m’écrivit à la hâte.
“Je vous annonce, Monsieur, ce que vous attendez; l’expérience est complette. Aujourd’hui à deux heures vingt minutes après midi le tonnerre a grondé directement sur Marly; le coup a été assez fort. L’envie de vous obliger et la curiosité m’ont tiré de mon fauteüil, où j’étois occupé à lire: je suis allé chez Coiffier, qui déja m’avoit dépêché un enfant que j’ai rencontré en chemin pour me prier de venir, j’ai doublé le pas à travers un torrent de grêle. Arrivé à l’endroit où est placé la tringle coudée j’ai présenté le fil-d’archal, en avançant successivement vers la tringle à un pouce et demi ou environ; il est sorti de la tringle une petite colonne de feu bleuâtre sentant le souffre, qui venoit frapper avec une extrême vivacité le tenon du fil-d’archal, et occasionnoit un bruit semblable à celui qu’on feroit en frappant sur la tringle avec une clef. J’ai répété l’expérience au moins six fois dans l’espace d’environ quatre minutes en présence de plusieurs personnes, et chaque expérience que j’ai faite a duré l’espace d’un pater et d’un ave. J’ai voulu continuer; l’action du feu s’est rallentie peu à peu; j’ai approché plus près, et n’ai plus tiré que quelques étincelles, et enfin rien n’a paru.
“Le coup de tonnerre qui a occasionné cet événement n’a été suivi d’aucun autre; tout s’est terminé par une abondance de grêle. J’étois si occupé dans le moment de l’expérience de ce que je voyois, qu’ayant été frappé au bras un peu au-dessus du coude, je ne puis dire si c’est en touchant au fil-d’archal ou à la tringle: je ne me suis pas plaint du mal que m’avoit fait le coup dans le moment que je l’ai reçu; mais comme la douleur continuoit, de retour chez moi j’ai découvert mon bras en présence de Coiffier, et nous avons apperçu une meurtrissure tournante autour du bras, semblable à celle que feroit un coup de fil-d’archal si j’en avois été frappé à nud. En revenant de chez Coiffier j’ai rencontré M. le Vicaire, M. de Milly et le maître d’école à qui j’ai rapporté ce qui venoit d’arriver; ils se sont plaint tous les trois qu’ils sentoient une odeur de soufre qui les frappoit davantage à mesure qu’ils approchoient de moi: j’ai porté chez moi la même odeur, et mes domestiques s’en sont apperçus sans que je leur aie rien dit.
“Voilà, Monsieur, un récit fait à la hâte, mais naïf et vrai que j’atteste, et vous pouvez assurer que je suis prêt à rendre témoignage de cet événement dans toutes occasions. Coiffier a été le premier qui a fait l’expérience, et l’a répétée plusieurs fois; ce n’est qu’à l’occasion de ce qu’il a vû qu’il m’a envoyé prier de venir. S’il étoit besoin d’autres témoins que de lui et moi, vous les trouveriez. Coiffier presse pour partir.
“Je suis avec une respectueuse considération, Monsieur, votre, &c. signé Raulet, Prieur de Marly. 10. Mai 1752.”
On voit par le détail de cette lettre que le fait est assez bien constaté pour ne laisser aucun doute à ce sujet. Le porteur m’a assuré de vive voix qu’il avoit tiré pendant près d’un quart-d’heure avant que M. le Prieur arrivât, en présence de cinq ou six personnes, des étincelles beaucoup plus fortes et plus bruyantes que celles dont il est parlé dans la lettre. Ces premières personnes arrivant successivement n’osoient approcher qu’à dix ou douze pas de la machine, et à cette distance, malgré le plein soleil, ils voyoient les étincelles et en entendoient le bruit.
Il ne parut point d’aigrette lumineuse à la pointe de la verge de fer; il y en avoit cependant une, et Coiffier m’a dit y avoir apperçu une très-foible lueur; mais d’abord la lumière du soleil, et ensuite l’opacité de la grêle la dérobèrent bientôt à la vûe; d’ailleurs il y a toute apparence que l’aigrette seroit plus visible à la pointe d’une verge de fer qui ne seroit point isolée.
La comparaison des odeurs du tonnerre et de l’électricité n’a point échapé à mes recherches pour en tirer une preuve de leur identité; mais comme je ne connois point assez l’odeur du météore, je n’ai pas voulu m’y arrêter. Pour l’odeur de soufre dont il est parlé dans la lettre, elle pourroit bien être la même que celle de phosphore que l’on sent après de violentes explosions dans certaines expériences électriques. Quand on ne connoît pas bien distinctement l’une et l’autre, il est fort aisé de s’y méprendre.
Enfin il me paroît évidemment prouvé par l’expérience de Marly que le tonnerre est pour le moins aussi propre que le globe de verre à communiquer l’électricité aux corps non-électriques, et que les corps originairement électriques, comme le verre et la soye, retiennent aussi bien cette électricité naturelle que celle qu’on excite artificiellement. Je ne doute même point, et je crois que personne n’en doutera, que si l’orage duroit quelque tems, on ne pût faire avec cette électricité naturelle toutes les mêmes expériences que l’on fait avec l’artificielle.
Il résulte de toutes les expériences et observations que j’ai rapportées dans ce mémoire, et surtout de la dernière expérience faite à Marly-la-Ville, que la matière du tonnerre est incontestablement la même que celle de l’électricité. L’idée qu’en a euë M. Franklin cesse d’être une conjecture; la voilà devenuë une réalité, et j’ose croire que plus on approfondira tout ce qu’il a publié sur l’électricité, plus on reconnoîtra combien la Physique lui est redevable pour cette partie.
Il ne me reste plus qu’à dire quelque chose des avantages qu’on peut retirer de cette importante découverte. Puisqu’il est bien reconnu qu’une pointe métallique présentée à quelque distance vis-à-vis d’un corps actuellement électrisé en tire le feu, et le décharge entiérement sans bruit, sans explosion et sans commotion: puisqu’il est également vérifié qu’une verge de fer présentant sa pointe bien acérée vers un nuage chargé de tonnerre, tire en silence la matière électrique de ce nuage, dès qu’il est assez proche pour que la verge se trouve dans son atmosphère électrique, cette verge suffira pour le décharger entiérement de tout le feu qui y est retenu, et elle opérera ce bon effet d’autant plus surement et plus facilement que la nuée orageuse sera plus près et plus longtems à passer à portée de la pointe.
De là résultent les avantages infinis de dissiper presque à volonté la matière du tonnerre, et de préserver de ses atteintes les édifices tant publics que particuliers. Je suis persuadé que, si au lieu de terminer, comme on le fait ordinairement, les toits des pavilions, des tours, des clochers et les mâts des vaisseaux &c. par des giroüettes, par des coqs, par des croix, par des perroquets, &c. on y dressoit des pointes métalliques de la manière dont il a été expliqué ci-devant, on garantiroit ces édifices de la foudre. Dans la supposition même où ces pointes ainsi élevées, en tirant le feu des nuages orageux, en seroient assaillies par une quantité excessive, ou, pour me servir des expressions usitées, quand ces pointes fendroient la nuë, et attireroient sur elles un orage tout entier, le fil de fer attaché à leur extrémité inférieure suffiroit pour conduire ce feu jusqu’à la terre ou à l’eau au dehors des édifices, sans que la foudre pût leur toucher; la raison m’en paroît évidente. Comme le métal est moins électrique, et par-là plus perméable à l’électricité que les pierres, les bois et les autres matériaux qui entrent dans la construction d’un bâtiment, le feu électrique ne quittera point cette route que quand elle lui manquera.
Pour calmer les craintes de ceux qui, malgré ces raisons, pourroient appréhender que les pointes élevées sur leurs maisons n’y attirassent le feu du ciel, j’ajouterai ici un autre moyen de les mettre tout-à-fait en sureté. Il consiste à élever dans le voisinage autour de leurs châteaux ou maisons plusieurs de ces mêmes verges métalliques sur de grands arbres, sur des tours, sur des éminences, &c. ou simplement à les planter en terre, pourvû qu’elles ayent assez de longueur pour surpasser, ou tout au moins pour égaler la hauteur des édifices que l’on voudra préserver. S’il pouvoit arriver que le tonnerre tombât sur ces verges, il ne pourroit y faire aucun désordre. Il ne faudroit peut-être pas une centaine de verges de fer ainsi dressées et disposées dans les différens quartiers et dans les endroits les plus élevés, pour préserver de la foudre toute la Ville de Paris.
